Citation Nr: 0204164	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  91-50 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1960 to August 
1961.

A December 1965 RO rating decision denied service connection 
for hypertension and a February 1966 RO rating decision 
denied service connection for anxiety disorder.  The veteran 
was notified of those decisions and submitted a notice of 
disagreement.  A statement of the case was sent to him in 
October 1966 and he submitted a substantive appeal on the 
issue of service connection for hypertension to complete his 
appeal of that decision.  He did not submit a substantive 
appeal with the issue of service connection for a psychiatric 
disability.  In an August 1967 decision, the Board of 
Veterans' Appeals (Board) denied the appeal for service 
connection for hypertension.

RO decisions in October 1988 and March 1989 determined there 
was no new and material evidence to reopen a claim for 
service connection for hypertension.  The veteran submitted a 
notice of disagreement and he was sent a statement of the 
case in June 1989.  He did not submit a substantive appeal to 
complete his appeal of that matter.

In 1991, the veteran submitted an application to reopen the 
claims for service connection for hypertension and a 
psychiatric disability.  This appeal comes to the Board from 
a June 1991 RO rating decision that determined there was no 
new and material evidence to reopen the claims for service 
connection for hypertension or a psychiatric disability.  In 
March 1992 and August 1998, the Board remanded the case to 
the RO for additional development.



FINDINGS OF FACT

1.  By an unappealed March 1989 RO decision, it was 
determined that no new and material evidence had been 
submitted to reopen a claim for service connection for 
hypertension.

2.  Evidence received subsequent to the March 1989 decision 
is not of such significance that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for hypertension.

3.  By an unappealed February 1966 RO rating decision, 
service connection for a psychiatric disorder was denied.

4.  Evidence received subsequent to the February 1966 RO 
rating decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The unappealed March 1989 RO decision, determining that 
there was no new and material evidence to reopen the claim 
for service connection for hypertension, is final.  
38 U.S.C.A. § 7105, previously 4005 (West 1991); 38 C.F.R. 
§§ 19.129, 19.192 (1988).

2.  The unappealed February 1966 RO rating decision, denying 
service connection for a psychiatric disorder, is final.  
38 U.S.C.A. § 7105, previously 4005 (West 1991); 38 C.F.R. 
§§ 19.118, 19.153 (1965).

3.  New and material evidence has not been received to reopen 
the claims for service connection for hypertension or a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
The Board finds that all relevant evidence has been obtained 
with regard to the appellant's application to reopen claims 
for service connection for hypertension and a psychiatric 
disability, and that the requirements of the VCAA have in 
effect been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(g).  However, neither do those provisions prohibit VA 
from providing some assistance to a claimant in the 
development of new and material evidence to reopen a 
previously denied claim.  The above-noted amended VA 
regulations provide for some assistance to a claimant in the 
development of evidence to reopen a previously finally denied 
claim, provided the claimant has submitted sufficient 
information to identify and locate the records.  66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (2), and (3).  Those regulatory revisions 
apply to claims filed on or after August 29, 2001, and do not 
apply to the veteran's claim being discussed in this 
decision.

In this case, the Board finds that some assistance to the 
veteran in the development of evidence to reopen his finally 
disallowed claims for service connection for hypertension and 
a psychiatric disability is warranted provided such 
development would serve a useful purpose.  The veteran and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, and essentially notify the veteran of the 
evidence needed to prevail on the claims.  A review of the 
record shows he was provided with VA medical examinations to 
determine the nature and extent of his hypertension and 
psychiatric condition.  The evidence and correspondence from 
the veteran dated in October 1998 indicates that his memory 
for treatment and the circumstances of the treatment are 
vague and that he has provided all the information he 
remembers.  There is essentially no identified evidence that 
has not been accounted for, and the veteran and his 
representative have been provided with opportunities to 
submit additional argument and/or evidence.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to him in the development of his 
application to reopen the claim for service connection for 
hypertension and a psychiatric disability.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The extensive record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further assistance to 
the veteran is required to fulfill any VA duty to assist him 
in the development of the application to reopen the claim for 
service connection for a psychiatric disability.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).

Where hypertension or a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).


I.  Whether New and Material has been Submitted to Reopen a 
Claim for Service Connection for Hypertension

The October 1988 and March 1989 RO decisions determined that 
there was no new and material evidence to reopen a previously 
denied claim for service connection for hypertension.  The 
veteran was notified of the decisions and submitted a notice 
of disagreement, but he did not submit a substantive appeal 
after receiving a statement of the case to complete the 
appeal.  An unappealed decision is final with the exception 
that a claimant may later reopen the claim if new and 
material evidence is submitted.   38 U.S.C.A. §§ 5108, 7105, 
previously 4005, (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).  The question now presented is whether new and 
material evidence has been submitted since the unappealed 
March 1989 RO decision to permit reopening of the claim.  38 
C.F.R. 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the evidence links the claimed 
disability to a condition treated in service).  A 
determination by VA that information constitutes "new and 
material evidence" means that the new information is 
significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 1991.

The evidence of record at the time of the March 1989 RO 
decision, determining that there was no new and material 
evidence to reopen a claim for service connection for 
hypertension, consisted of statements and testimony from the 
veteran to the effect that he had hypertension that had its 
onset in service.  The evidence then of record also included 
service medical records, private medical reports, and VA 
medical records that did not show the presence of persistent 
hypertension in service or to a compensable degree within one 
year after the veteran's separation from service.

The evidence received after the March 1989 RO decision 
consists of additional statements from the veteran to the 
effect that his hypertension began in service.  This evidence 
is similar to statements from the veteran of record in March 
1989 and is not new.  38 C.F.R. § 3.156(a).  VA and private 
medical records of the veteran's treatment and evaluations in 
the 1980's and 1990's, including medical reports received 
with documents from the Social Security Administration (SSA) 
showing that the veteran was found entitled to disability 
benefits in 1992, were also received after the March 1989 RO 
decision.  The medical reports show that the veteran receives 
continuous treatment for hypertension, but do not link this 
condition to his isolated elevated blood pressure readings in 
service.  Hence, those records are new, but not "new and 
material" because they are not of such significance that, 
alone or with the other evidence of record, they must be 
considered in order to fairly decide the merits of the claim 
for service connection for hypertension.  38 C.F.R. 
§ 3.156(a); Hodge, 155 F. 3d 1356.


II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for a Psychiatric 
Disorder

As noted in section I of this decision, an unappealed 
decision of the RO is final.  The veteran did not appeal the 
February 1966 RO rating decision that denied service 
connection for a psychiatric disorder, and that decision is 
final.  The question now for the Board to decide is whether 
new and material evidence has been submitted to reopen that 
claim.

The evidence of record at the time of the February 1966 RO 
rating decision consisted of statements of the veteran to the 
effect that he had a psychiatric disorder that began in 
service.  The record at the time of that decision also 
included VA, service, and private medical reports.  The 
medical records showed that the veteran had a personality 
disorder in service.  A personality disorder is not a 
disability for VA compensation purposes.  38 C.F.R. 
§ 3.303(c).  The medical records then of record did not show 
the presence of a psychosis.

The evidence received after the February 1966 RO rating 
decision includes additional statements from the veteran to 
the effect that he has a psychiatric disability that began in 
service.  That evidence is similar to statements of the 
veteran of record in February 1966 and is not new.  38 C.F.R. 
§ 3.156(a).  VA and private medical records of the veteran's 
treatment and evaluations in the 1980's and 1990's, including 
records received with documents from the SSA showing that he 
was awarded SSA disability in 1992 based on psychiatric 
conditions, were also received after the February 1966 
decision.  Those records show that the veteran receives 
continuous treatment for psychiatric problems, but do not 
link his psychiatric condition, variously classified to 
include bipolar disorder, to an incident of service.  The 
report of his VA psychiatric examination in October 1997 
shows Axis I diagnoses of alcohol dependence and bipolar 
disorder not otherwise specified.  The examiner noted that 
the bipolar disorder was first demonstrated in 1994 and 
opined that the veteran's in-service psychiatric symptoms 
were likely related to his alcohol use.  The medical records 
do not demonstrate the presence of a psychosis to a 
compensable degree within one year of the veteran's 
separation from service.  Hence, the medical records received 
after the February 1966 RO rating decision are not new and 
material because they are not of such significance that, 
alone or with the other evidence of record, they must be 
considered in order to fairly decide the merits of the claim 
for service connection for a psychiatric disability.  
38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 1356.

As no new and material evidence has been submitted, there is 
no basis to reopen the claims for service connection for 
hypertension and a psychiatric disorder, and the March 1989 
RO rating decision, determining that there was no new and 
material evidence to reopen a claim for service connection 
for hypertension, and the February 1966 RO rating decision, 
denying service connection for a psychiatric disorder, remain 
final.


ORDER

The application to reopen the claim for service connection 
for hypertension is denied.

The application to reopen the claim for service connection 
for a psychiatric disorder is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

